Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1 – 5, 7 – 10, 12 and 13 were considered under 35 USC 112, 101 (abstract idea and non-statutory) and 102/103 for patentability over closest and analogous prior arts Kim et al (US Pub. #: 20080105742), hereafter Kim, further in view of Laurie et al (US Pub. #: 20100325441), hereafter Laurie and Iyer et al (US Pub. #: 20070051805), hereafter Iyer have been fully considered and are persuasive. Claims 6 and 11 are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 5, 7 – 10, 12 and 13 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Pehr Jansson (attorney) for filed amended claims on 02-17-2021:
(Currently Amended) A method for electronic voting in an electronic voting system including a registration authority server operated by a registration authority, an election authority server operated by an election authority, and a voter-host computer connected  
• establishing a first web session between the voter-host computer and the registration authority;
• using the first web session between the voter-host computer and the registration authority to establish a first secure connection between the registration authority and the electronic identity card using a browser extension;
• over the first secure connection between the registration authority and the electronic identity card, retrieve by the registration authority an eligibility basis from the electronic identity card;
• determine voter eligibility, by the registration authority, based on the retrieved eligibility basis;
[[• ]]  
• operating the registration authority server to write a vote-eligibility attribute on the electronic identity card over the first secure connection; 
• establish a second web session between the voter-host computer and the election authority;
• using the second web session between the voter-host computer and the election authority to establish a second secure connection between the registration authority and the electronic identity card; and 
• operating the election authority server to retrieve the vote-eligibility attribute from the electronic identity card over the second secure connection between the election authority and the electronic identity card and, upon receiving a vote from the voter using a web-browser connected to the election authority, writing
(Previously Presented) The method of Claim 1 further comprising: 

wherein the eligibility basis is the first pseudonym; and
determining, by the registration authority, voter eligibility by comparing the first pseudonym against a blacklist of pseudonyms of individuals not allowed to vote or a white list of individuals allowed to vote.
(Previously Presented) The method for electronic voting of Claim 1 wherein the eligibility basis is an eligibility-basis attribute enabling the registration authority to determine whether the holder of the electronic identity card is eligible to vote in the election.
(Previously Presented) The method  of claim 2 further comprising operating the registration authority to direct the electronic identity card to calculate the first pseudonym and  operating the registration authority to retrieve the first pseudonym from the electronic identity card.
(Previously Presented) The method of claim 2 wherein the registration authority further comprises an identity provider and wherein the step of providing the first pseudonym comprises providing the first pseudonym, by the electronic identity card, to the identity provider.
(Cancelled).
(Currently Amended) The method of Claim 1 wherein the attribute indicative of receipt of a vote cast by the voter provides a mechanism by which the holder of the electronic identity card verifies that the vote of the holder of the electronic identity card has voted in the election.
(Previously Presented) The method of Claim 1 wherein the election authority server further comprises an election attribute provider server, wherein the election attribute provider server: 
• receives the vote-eligibility attribute; 
 
• stores the attribute indicative of receipt of the vote cast by the voter on the electronic identity card. 
(Previously Presented) The method of Claim 8 wherein the electronic identity card transmits the vote-eligibility attribute and the second pseudonym to an eVote server and wherein the eVote server verifies the eligibility of the voter to vote using the vote-eligibility attribute and records a numerically encoded vote on the electronic identity card; and wherein the electronic identity card forwards the vote-eligibility attribute and the second pseudonym to the eVote server.
(Previously Presented) The method of claim 2, wherein the step of operating the registration authority server and the electronic identity card to establish a first pseudonym for the electronic identity card comprises:
transmitting, from the registration authority to the electronic identity card, a sector public key for the registration authority;
computing, by the electronic identity card, the first pseudonym using the sector public key of the registration authority; and
transmitting, from the electronic identity card to the registration authority, the first pseudonym.
(Cancelled).
(Previously Presented) The method of claim 2, further comprising:
operating the election authority server and the electronic identity card to establish a second pseudonym for the electronic identity card, the second pseudonym being unique to the identity card and the election authority, by:
transmitting, from the election authority to the electronic identity card, a sector public key for the election authority;
computing, by the electronic identity card, the second pseudonym using the sector public key of the election authority; and

wherein the first pseudonym and the second pseudonym are cross-domain unlinkable with respect to one another.
(Previously Presented) The method of Claim 3, wherein the eligibility-basis attribute is selected from attributes including citizenship, age, membership in an organization, municipality of voter, and criminal record.

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Kim teaches [0041-0043, Figs. 2-3] The certificate of the voter received from wireless terminal for verification includes a personal identification number (a resident registration number, a social security number, address, or the like) of a user (i.e., id card=token). The wireless certificate may be issued by a certification authority which is connected to e-voting device/service; the e-voting device/service is electronically engaged with the electoral register; [0045] The encryption key management unit generates the secret key and a key identifier and transmits them to the wireless terminal when employing a secret key type encryption; [0065] The voter connects a wireless terminal to the e-voting device / e-voting service (Fig. 6) over a mobile communication network (S620), and an e-voting connection device takes charge of information transmission from/to the mobile communication network; The voter identity verifying unit may verify the identity of the voter directly or verify the identity of the voter in conjunction with a certification authority; [0073] Before commencing the e-voting procedure, the certificate should be issued to the wireless terminal of the voter through a certification authority which has connection with the e-voting 

Further, a second prior art of record Laurie teaches: [0014] providing to the relying party (RP) the second representation of the access token and proof of possession of a second pseudonym that is previously registered with the RP; [0084] The generated pseudonyms can be selectively linked by the user... during the registration process... to activate the registered pseudonym; [0113] The pseudonym system used by the user can create an RP-specific secret key 's'. [0043-0045] If access is pseudonymous: the RP (i.e., election authority) provides access to the user upon successful verification of the second representation of the access token and successful verification of the proof of possession of the second pseudonym; the RP presenting the second representation of the access token to the Identity Provider (IdP) for verification; and the IdP verifying the second representation of the access token and the RP verifying the second representation of the access token. [0004] The pseudonym system allows a large number of different and unlinkable pseudonyms to be generated on behalf of a user using only a small number of secrets held by the user; [0094] To gain access at the RP, the user first generates an original token... The original token can also encode access authorization information.

Further, a third prior art of record Iyer teaches: [0010] Unauthorized Voters: When votes from unauthorized voters are successfully recorded, the impact is not unlike that of vote tampering, where the outcome of an election can be affected. Abstract: secure device for electronic voting is employs a write-once vote-recording cartridge, preferably based on an e-fuse array. The cartridge has two distinct modes of operation: write mode and read mode. When in write mode, the array 

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: using an established first secure web session, establish a first secure session between the voter’s device and the registration authority using a browser extension, a voting eligibility attribute is established using the voter’s credentials and a vote eligibility attribute is written to the voter’s device (i.e., electronic voting (smart) card). Establish a second secure web session to establish a second secure connection between the registration authority and the electronic identity card, where the 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. Claims 6 and 11 are cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /Examiner, Art Unit 2438.